Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions    
1. 	Claims 8-14 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention without traverse as noted in the previous action.
Claims 1-7 and 15-20 pending, 15-20 are newly added.

Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	Wylie et al. (US 20040149431) describes constructing a Monowell having a monodiameter casing disposed in a monodiameter wellbore having diametric efficiency with a monobore production delivery system disposed within the monodiameter casing. An assembly for constructing a monodiameter wellbore includes a bottomhole assembly having a overgauge hole drilling member, a directional steering assembly, a measurement while drilling tool, and a logging while drilling tool; a work string attached to the bottomhole assembly and extending to the surface; drilling fluids flowing through the work string and bottomhole assembly; chemical casing casing the borehole; expandable casing disposed in the wellbore; and a sealing composition disposed between the expandable casing and the wellbore. A method for drilling a monodiameter borehole includes drilling an initial portion of the borehole with a drilling assembly having a bit, downhole motor and reamer; applying a catalyst base material to the borehole wall during drilling; back reaming the borehole as the drilling assembly is raised through the initial borehole portion; applying a set up material to the borehole wall as the borehole is back reamed; forming a chemical casing by reacting the set up material with the catalyst material; repeating the above steps by drilling additional borehole portions until the borehole is drilled; and installing a string of casing in the borehole.

	DiFoggio et al. (US 20050099618) describes estimating a property of a formation fluid, comprising: exposing a system to light, the system comprising (a) an optical filter having a first member and a second member, wherein the first member and 

	DiFoggio (US 20070013911) describes an apparatus and method for high resolution spectroscopy using a narrow light beam source such as a superluminescent diode (SLD) and a tunable optical filter (TOF) for analyzing a formation fluid sample downhole and at the surface to determine formation fluid parameters. The SLD and TOF have a matching etendue. The analysis comprises determination of gas oil ratio, API gravity and various other fluid parameters which can be estimated after developing correlations to a training set of samples using a neural network or a chemometric equation.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 or pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 15 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by PELLETIER (WO 2010/0120285, Publication Date: Oct. 21, 2010, equivalent of US Patent Application Publication 20110218736, Publication Date Sep. 8, 2011).
Regarding claim 1:
PELLETIER describes a system comprising (fig. 2):
a downhole tool operable within a wellbore extending into a subterranean formation: a controller coupled to the downhole tool (fig. 2); and
a non-transitory tangible machine-readable memory coupled to a processor of the controller, the non-transitory tangible machine-readable memory storing machine-readable instructions that when executed by the processor cause the processor to perform operations comprising (fig. 1, processor in computer 256 and 252):
obtaining, by using at least one property of a contaminated fluid measured downhole by a downhole tool, oil-based mud (OBM) filtrate 
obtaining downhole saturation pressure measurements of the contaminated fluid (0014, 0015, fig. 1);
determining a relationship between the downhole saturation pressure measurements and the OBM filtrate contamination (0014, 0015, fig. 1);
extrapolating the determined relationship between the downhole saturation pressure measurements and the OBM filtrate contamination to a zero OBM filtrate contamination (0014, 0015, fig. 1); and
determining a saturation pressure of the uncontaminated fluid at the zero OBM filtrate contamination (0014, 0015, fig. 1).

    PNG
    media_image1.png
    778
    531
    media_image1.png
    Greyscale

Regarding claim 2, PELLETIER further describes wherein the downhole saturation pressure measurements comprise bubble point measurements (0012) and the saturation pressure of the uncontaminated fluid is a bubble point pressure of the uncontaminated fluid (0012-0015, ultimate saturation can be used for contamination correlation, 0014, @ saturation point 0% of contaminate exists, fig. 1).

Regarding claim 3, PELLETIER further describes wherein the operation of determining a relationship between the downhole saturation pressure measurements and the downhole OBM filtrate contamination comprises (fig. 1): generating a plot of the downhole saturation pressure measurements versus the downhole OBM filtrate contamination (fig. 1, 0014-0015); and performing a linear regression to determine a linear function between the downhole saturation pressure measurements and the downhole OBM filtrate contamination (fig. 1, 0014-0015).
Regarding claim 4, PELLETIER further describes wherein the operation of extrapolating the determined relationship between the downhole saturation pressure measurements and the OBM filtrate contamination to a zero OBM filtrate contamination comprises extrapolating the linear function to a zero OBM filtrate contamination (fig. 1, 0014-0015).

Regarding claim 5, PELLETIER further describes wherein the at least one property comprises an optical density, a gas/oil ratio, a mass density, a pressure gradient (fig. 1, @ different pressure), a pumpout volume, or a pumpout time.

Regarding claim 6, PELLETIER further describes wherein the operation of determining a relationship between the downhole saturation pressure measurements and the OBM filtrate contamination comprises determining a threshold level of OBM filtrate contamination (fig. 1, 0014-0015, weigh % contaminate vs Psat).

Regarding claim 7, PELLETIER further describes comprising surface equipment located at a wellsite surface associated with a wellbore, wherein the surface equipment comprises the controller (fig. 2, 3).

Regarding claim 15, PELLETIER further describes wherein the threshold level of OBM filtrate contamination is 40% by volume or less (fig. 1, from 0-100%).

Regarding claim 18, PELLETIER further describes wherein the at least one property comprises a gas/oil ratio (0013, can be oil/water/gas ratio, 0016, gas, 0015, oil).

Regarding claim 19, PELLETIER further describes wherein the at least one property comprises a gas/oil ratio and an optical density (0013, can be oil/water/gas ratio, 0016, gas, 0015, oil , 0027, optical density sensor).

Regarding claim 20, PELLETIER further describes wherein the at least one property comprises a gas/oil ratio (0013, can be oil/water/gas ratio, 0016, gas, 0015, oil , ) and a pumpout volume or a pumpout time (0009 pump out 0011, pumped fluid volume).
Claim Objections
4.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach:
Regarding claim 16, performing a non-linear regression to determine a non-linear function between the downhole saturation pressure measurements and the downhole OBM filtrate contamination.

Regarding claim 17, extrapolating the non-linear function to a zero OBM filtrate contamination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
5. 	Applicant's arguments filed 1/19/2021 have been fully considered, the argument as follow:
A. Applicant argues in the arguments that the prior art does not show the “by using at least one property of contaminated fluid”  


    PNG
    media_image2.png
    236
    468
    media_image2.png
    Greyscale

The contamination can be 100% or less from fig. 1 above.

	From the above section of the prior art talked about “by using at least one property of contaminated fluid” such as oil, water or gas.  

In view of the above analysis, the examiner respectfully disagree with the applicant argument, applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300. 

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
January 21, 2021